DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 03, 2021 has been entered. 

  Claims 3-5, 11-13, and 19-29 were cancelled. Claims 1-2, 6, 9-10, 14, 17-18  were amended. Claims 30-31 were newly added. Therefore, claims 1-2, 6-10, 14-18, and 30-31 remain pending in the application for examination.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the  claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 8-10, 14, 16-18, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe et al. in U.S. Publication No. 2009/0163211 A1, hereinafter referred to as Kitazoe, in view of Zhao et al. in Pub. No. US 2016/0066351 A1, hereinafter referred to as Zhao. 



           Regarding claim 1, Kitazoe discloses a method for a user equipment (UE) operating in a wireless communication system (UE sends message3 to eBN, para.41), the method comprising:
	transmitting a Protocol Data Unit (PDU) including a Common Control Channel (CCCH) Medium Access Control (MAC)  Service Data Unit {SDU} and a MAC Control Channel Element {CE} (sending MAC PDU comprising MAC SDU being sent on CCCH, and  MAC CE, para.68-69 or para.81); 
wherein the CCCH MAC SDU is identified by a first MAC PDU sub-header (MAC SDU is indicated by CCCH sub-header, e.g., first MAC PDU subheader, para.73),
wherein the MAC CE is identified by a sub-header, based on the PDU including data volume information (MAC CE has its BSR sub-header [para.72] wherein MAC CE is included in MAC PDU [para.73, lines 1-7]); 
	wherein the MAC CE is identified by a second MAC PDU sub-header different from the first MAC PDU sub-header, based on the PDU not including the data volume information (each MAC CE is associated with each MAC sub-header, e.g., second MAC PDU sub-header, that is different from MAC SDU sub-header, [Fig.6 or para.60], wherein MAC CE carries power headroom report [para.69]), and
Also, Kitazoe teaches MAC SDU carries RRC messages sent on the CCCH (para.74).
Kitazoe does not disclose MAC CE is also identified by the first MAC PDU sub-header, e.g., CCCH MAC SDU and MAC CE can be identified with one subheader, and the data volume information informs an amount of data for a radio bearer which is not yet established; which are known in the art and commonly applied in communications field for data transmission, as suggested in Zhao’s teachings as below.
                    Zhao , from the same field of endeavor, teaches:
         MAC CE is also identified by the first MAC PDU sub-header, e.g., CCCH MAC SDU and MAC CE can be identified with one subheader (indicating link corresponding to BSR in an MAC sub-header corresponding to BSR in MAC CE, [para.104] or new LCID value being introduced in MAC sub-header corresponding to BSR MAC CE can indicate whether  BSR MAC CE relates to D2D link or D2N link [para.107], and the data volume information informs an amount of data for a radio bearer which is not yet established (and buffer area corresponding to D2N link is changed from being empty to being not empty, or there are arriving data, e.g., data considered as available for transmission, [para.97] or BSR of D2D/ D2N links [para.90]). 
	           Therefore, it would be appreciated by one of ordinary skill in the art before the effective filing date of the claimed invention was filed to implement the feature 	

Regarding claim 2, Kitazoe in view of Zhao  disclose wherein the MAC CE is placed before the CCCH MAC SDU based on the PDU including the data volume information (MAC SDU sent on CCCH [see Fig.59, lines 1-3 in Kitazoe] and see Fig.8C or para.72 in Kitazoe). 


Regarding claim 6, Kitazoe in view of Zhao  disclose a size of the first MAC PDU sub-header is 1 octet (8-bit MAC subheader, see Fig. 70, line 4 in Kitazoe) .


Regarding claim 8, Kitazoe in view of Zhao  disclose wherein the PDU is transmitted, the PDU is included in a message in response to a Random Access Response (RAR) during a random access procedure (sending first scheduled transmission including different information for different types of random access, e.g., MAC PDU, in response to receiving random access response from eNB, see Fig. 41, lines 1-7 in Kitazoe).


Regarding claim 17, Kitazoe in view of Zhao disclose wherein the PDU is a Medium Access Control (MAC) PDU (see para.60 in Kitazoe or para.12 in Lin).


Regarding claim 30, Kitazoe in view of Zhao  disclose wherein the MAC CE included in the PDU includes the data volume information, based on the PDU including the data volume information (BSR MAC CE is included in MAC PDU, [see para.72 in Kitazoe] carrying an RRC message, e.g., data volume information, that needs to be transmitted [para.72]).

         Regarding claim 9, claim 9 is rejected for substantially same reason as claim 1 above, except that claim 9 is in a device claim format, and wherein Kitazoe [in claim 9] also discloses a user Equipment (UE) that operates in a wireless communication system comprises a Radio Frequency (RF) module (transmit processor or receive processor,  see lements 1420 and 1438 in Fig.14 of Kitazoe) and a processor operably coupled with the RF module (controller processor, see  element 1440 and 1438 in Fig.14 of Kitazoe) to perform claimed functionalities.

 
		Regarding claim 10, claim 10 is rejected for substantially same reason as claim 2 above, except that claim 10 is in a device claim format.


		Regarding claim 14, claim 14 is rejected for substantially same reason as claim 6 above, except that claim 14 is in a device claim format.


Regarding claim 16, claim 16 is rejected for substantially same reason as claim 8 above, except that claim 16 is in a device claim format.


Regarding claim 18, claim 18 is rejected for substantially same reason as claim 17 above, except that claim 18 is in a device claim format.

		
		Regarding claim 31, claim 31 is rejected for substantially same reason as claim 30 above, except that claim 31 is in a device claim format.



Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitazoe in view of Zhao , as applied to claims 1 and 9 above, respectively, and further in view of  Ericsson in Published Article “Random Access for NB-IOT”, hereinafter referred to as Ericsson. 


Regarding claim 7, Kitazoe in view of Zhao  do not disclose the UE is a Narrow Band Internet of Things (NB-IOT) UE, which is known in the art and commonly applied in communications field for data transmission, as suggested in Ericsson’s disclosures as below.
             Ericsson, from the same field of endeavor, teaches the UE is a Narrow Band Internet of Things (NB-IOT) UE (section 1, pg.1); which would be appreciated by one of ordinary skill in the art before the effective filing date of the claimed invention was filed to apply the method of generating a MAC PDU with LGID, MAC CE, and MAC SDU for a NB-IOT UE for the benefit of supporting massive number of low throughput devices by implementing an efficient random access procedure. 


		Regarding claim 15, claim 15 is rejected for substantially same reason as claim 7 above, except that claim 15 is in a device claim format.

	 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Chen, Guo, and Lee are cited to show that generating a MAC Protocol Data Unit (PDU) including MAC CE and MAC SDU, which are identified by a same subheader with a LCID value -- would facilitate the granting of resources for transmission between two communications devices -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           
	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465